JOHNSON, Judge.
We are asked to determine whether a medical malpractice action by parents on behalf of their child may be discontinued without prejudice as to the child’s claim upon an allegation by the parents of their alleged financial inability to pursue the action. The trial court found that the parents were not required to file suit but chose to do so and that, having made that choice, could not impose unreasonable burdens on the defendants. We conclude that the findings of the trial court are supported by the record, and that the trial court did not abuse its discretion in denying the request to discontinue the minor’s action without prejudice. Accordingly, we affirm.
Susan Fancsali was born on July 16, 1992. Shortly after birth, she contracted a Group B streptococcus infection which caused her to suffer from hypoxia, encephalopathy and other complications. Paul and Kimberlee Fancsali, the father and mother of Susan, commenced a medical malpractice action on behalf of their minor daughter by writ of summons on July 6, 1994. The Defendants filed a rule to file a complaint on August 24, 1994. Almost four months later, on December 16, 1994, the Fancsalis presented a motion for extension of time to engage in discovery. The motion alleged that on August 26, 1994, the Fancsalis had been informed by legal counsel for Magee-Women’s Hospital (Magee), one of the defendants, that a 1992 sonogram film connected to the treatment of Susan was not available for review. The motion further alleged that the Fancsalis had submitted copies of the medical records received from Magee to their experts for review. The motion went on to allege that, on December 8, 1994, the plaintiffs’ experts advised the Fancsalis that additional records would have to be obtained in order for the experts to render an opinion.
On the basis of these averments, the Fanc-salis alleged that they required additional time to engage in discovery to secure the complete medical record from Magee and *965thereafter permit their experts to review the records of the complete medical file. In response to the motion, Judge R. Stanton Wettiek entered an order granting the Fanc-salis an additional forty-five days, until January 31, 1995, with the right to request additional time thereafter.
On February 7, 1995, the Fancsalis presented a Petition for Leave to Discontinue a Minor’s Action Without Prejudice in the Orphans’ Court Division of the trial court. The defendants filed objections to this petition. Nine months later, on November 6, 1995, and after oral argument on the petition and objections, Judge I. Martin Wekselman entered the following order:
ORDER OF COURT
AND NOW, this 6th day of November, 1995, after argument and due consideration, it is ordered, adjudged and decreed that Paul Fancsali and Kimberlee Fancsali, parents and natural guardians of Susan Fancsali, a minor, be and are hereby granted leave to conduct such discovery as they deem necessary, and file a complaint on or before March 1,1996, it being understood that no further extensions will be granted.
BY THE COURT:
s/Wekselman, J.
The order did not expressly refer to the request for a discontinuance without prejudice. Rather, it strictly granted leave to the Fancsalis to conduct “such discovery as they deem necessary, and file a complaint on or before March 1, 1996.” By implication, the request for a discontinuance without prejudice was rejected.
At the November 1995 hearing, the Fanc-salis represented to Judge Weksélman that they had experienced difficulties in obtaining the necessary medical records from the various medical providers. After the records were received and forwarded to their medical experts, the Fancsalis were informed that considerable additional discovery would be required including the taking of many depositions before the experts would be able to render an opinion as to the possible negligence of the defendants. The Fancsalis told their attorneys that they could not afford the expense involved in such pretrial discovery; the attorneys indicated both to their clients and to the court that the attorneys could not afford to undertake the financing of the pretrial matters on behalf of the Fancsalis. The Fancsalis now argue that Judge Wekselman committed error when he denied their petition to discontinue their daughter’s action without prejudice.
A discontinuance is the exclusive method of voluntary termination of an action, in whole or in part, by a plaintiff before the commencement of trial. Pa.R.C.P. 229(a). No action to which a minor is a party shall be discontinued except after approval by the court pursuant to a petition presented by the guardian of the minor. Pa.R.C.P.2039(a). “Decisions as to the granting of such requests for discontinuance rest in the discretion of the trial judge and can be reviewed only as to the abuse of that discretion.” Fallot v. Westex, Inc., 413 Pa.Super. 343, 347-48, 605 A.2d 390, 393 (1992); Martinelli v. Mulloy, 223 Pa.Super. 130, 133, 299 A.2d 19, 20 (1972). With this standard of review before us, we review Judge Wekselman’s order.
In entering the November 1995 order, Judge Wekselman weighed the factors set forth in Foti v. Askinas, 432 Pa.Super. 604, 639 A.2d 807 (1994), relating to when a motion for discontinuance without prejudice would be appropriate. In Foti the parents had brought a medical malpractice action on behalf of their daughter who was bom with severe deformities of the right leg requiring amputation of the leg one year after birth. The plaintiffs were unable to present an expert witness to establish that the medical practitioner/defendants were negligent in administering the drug Compazine during the the first trimester of the mother’s pregnancy. At the time of the discontinuance, the case had been pending for almost five years. Depositions had been taken, interrogatories exchanged and several motions ruled on by the court. In concluding that the trial court had abused its discretion in granting the discontinuance without prejudice, this Court considered the purposes behind the Minority Tolling Statute, 42 Pa.C.S. § 5533, as well as the effect that entry of a discontinuance order *966would have on either side. We concluded that the trial court’s order to discontinue without prejudice allowed the minor to have twelve years to locate expert testimony needed to proceed with her ease, thus affording a substantial advantage to the minor plaintiff. Id. at 608, 639 A.2d at 809.
In rejecting the request for a discontinuance without prejudice while affording the Fanesalis an additional four months to engage in discovery, Judge Wekselman stated:
The Court is reluctant to foreclose the minor’s opportunity to make a recovery, if indeed a viable cause of action exists. On the other hand, however, the Court is reluctant to force all of these defendants, who have been sued and have had appearances entered on their behalf, to remain in limbo until the end of July of 2012. The Court, therefore, concludes that it will not impose too great a burden on defendants to allow plaintiffs some additional time to investigate the possibility of finding other counsel who may be willing to undertake the representation on terms which are economically agreeable to all concerned, complete such discovery as necessary, and file a complaint. The Court will, therefore, enter an Order granting the plaintiffs, as guardian of the minor, an additional period of time, until March 1, 1996, to complete such discovery as may be required, and to file a complaint, it being understood that no further extensions will be granted.
Opinion, Wekselman, J., November 6,1995 at 3.
At the time Judge Wekselman entered the November 1995 order, sixteen months had passed since the Fanesalis had filed then-praecipe for a writ of summons. No complaint had been filed. At the hearing on the motion for the discontinuance, the Fanesalis’ counsel informed the court that his clients had stated that they could not afford to proceed further with discovery and counsel further informed the court that counsel was not prepared to underwrite the future pretrial discovery expenses. There is nothing of record to suggest that further delay, or the entry of a discontinuance without prejudice, would result in the recovery of any additional medical documents or a change in the opinion of the medical experts. On these facts, this Court cannot reasonably conclude that the entry of the November 1995 order granting an additional four months for discovery while requiring the filing of a complaint at the end of that additional extension constitutes an abuse of discretion. Failor v. Westex, Inc., supra.
Moreover, a careful examination of the Minority Tolling Statute leaves doubt as to its applicability to any situation where, as here, and as in Foti, suit has already been commenced. In pertinent part, the Statute provides:
§ 5533. Infancy, insanity or imprisonment
(b) Infancy.—If an individual entitled to bring a civil action is an unemancipated minor at the time the cause of action accrues, the period of minority shall not be deemed a portion of the time period within which the action must' be commenced. Such person shall have the same time for commencing an action after attaining majority as is allowed to others by the provisions of this subchapter. As used in this subsection the term “minor” shall mean any individual who has not yet attained the age of 18.
Act of May 30, 1984, P.L. 337, No. 67, § 1; 42 Pa.C.S. § 5533(b).
By its very terms, the statute does nothing more than extend the period of time during which an action involving an uneman-eipated minor may be commenced. The statute is silent as to any impact upon actions already begun. The words of the section are clear and free from any ambiguity. Its language may not be disregarded under the pretext of pursuing its spirit. 1 Pa.C.S. § 1921(b). The Minority Tolling Statute was enacted to protect the rights of minors by retaining the minor’s legal right to bring an action where the minor does not have a parent or guardian either able or prepared to bring a suit. Foti v. Askinas, supra at 608, 639 A.2d at 809. Its purpose is to give minors an equal opportunity to bring a cause of action. Id. It was not intended to give minors more rights than others. Id.
*967In the case before us, the Fancsalis exercised the minor child’s right to bring suit when they filed their praecipe for writ of summons on July 6, 1994. It was only after they were unable to secure a favorable expert opinion based upon all of the medical documents then available that they sought to discontinue their action without prejudice. Because the suit had already been commenced, the Minority Tolling Statute has no application. The trial court afforded the Fancsalis additional time to seek to retain counsel who would be prepared to proceed on terms acceptable to both the clients and counsel. We reject the Fancsalis’ suggestion that the equitable criteria for deciding a petition for discontinuance of a law suit are different when a minor’s claim, properly initiated, is involved. The minor would be entitled to no more relief even if she had brought the action in her own name. We hold that where a medical malpractice claim has been commenced on behalf of a minor and the medical documentation connected with the alleged negligent treatment of the minor has been produced, discontinuance without prejudice is not required on the mere allegation that the plaintiffs could not afford the further expense of pretrial discovery.
We turn now to the second order from which the Fancsalis have brought this appeal. The Fancsalis had taken an appeal from the November 1995 order, which was quashed as interlocutory. Fancsali v. University Health Center of Pittsburgh, No. 2163 Pittsburgh 1996 (Pa.Super., January 30, 1996). The docket does not disclose any activity relating to further discovery subsequent to November 6, 1995. On August 30, 1996, the defendants filed a praecipe for entry of final judgment, based upon Judge Wekselman’s November 1995 order and based upon the Fancsalis’ failure to file a complaint. Judgment of non pros was entered on September 3, 1996. The Fancsalis then filed their Petition to Strike Judgment of Non Pros on September 20, 1996. Judge Wekselman dismissed that petition by order entered September 30, 1996. The order provided:
ORDER OF COURT
AND NOW, this 30th day of September, 1996, the petition to strike judgment of non pros is dismissed.
BY THE COURT:
s/Wekselman, J.
This is the second order that the Fancsalis challenge in this appeal.
The question of granting a non pros because of the failure of the plaintiff to prosecute his action within a reasonable time rests within the discretion of the trial court and the exercise of such discretion will not be disturbed on appeal unless there is proof of a manifest abuse thereof. Penn Piping, Inc. v. Insurance Co. of North America, 529 Pa. 350, 354, 603 A.2d 1006, 1008 (1992), citing Gallagher v. Jewish Hospital Ass’n, 425 Pa. 112, 113, 228 A.2d 732, 733 (1967). By the same token, our standard of review when considering the denial of a petition to open or strike a judgment of non pros is whether the trial court abused its discretion. Sklar v. Harleysville Insurance Co., 526 Pa. 617, 619, 587 A.2d 1386, 1387 (1991).
In their Petition to Strike Judgment of Non Pros, the Fancsalis alleged, inter alia: ‡ ‡ ‡ ‡
2. On behalf of themselves and the Minor Plaintiff, the parents were compelled to initiate suit by filing a Writ of Summons because the statute of limitations for the parents’ cause of action was imminent and certain potential defendants refused or delayed to supply medical documentation until after suit was filed.
3. After complete medical records were received and preliminarily reviewed by medical experts, the parents determined that they were financially unable to afford the costs of litigation.
4. Rather than expose the Defendants to additional expense in requiring them to file responsive pleadings and engage in extensive discovery, the parents were willing to voluntarily discontinue their action, with prejudice, but petitioned the Orphans’ Court Division to discontinue the Minor Plaintiffs action without prejudice, based upon Pennsylvania’s Minority Tolling Statute. ...
5. The rights of the Minor Plaintiff should not be compromised because her *968parents are financially unable to pursue her cause of action.
Petition to Strike Judgment of Non Pros, filed September 27,1996 at 1-2.
From the averments contained in the Petition to Strike, it appears that the Fane-salis believed themselves to have the complete medical records relating to their malpractice lawsuit and their sole reason for seeking a discontinuance without prejudice of their minor child’s action was the fact that the Fanesalis “were financially unable to afford the costs of litigation.” The Petition is silent as to any attempts by the Fanesalis to find other counsel who might have been willing to undertake representation on terms economically agreeable to the Fanesalis, as suggested by Judge Wekselman in his November 1995 Opinion, supra. Nor does the Petition aver that such an investigation would have been fruitless. Sixteen months had passed between the filing of the writ of summons on July 6, 1994, and the entry of the second order granting additional time for discovery on November 6, 1995. An additional ten months elapsed before the judgment of non pros was entered on September 3, 1996. The Fanesalis averred that complete medical records had been received. Experts had been consulted but were unable to provide an opinion charging negligence based upon the medical materials provided to them. On these facts, we conclude that Judge Wekselman did not abuse his discretion in denying the petition to strike the judgment of non pros.
A judgment of non pros may not be opened without the aggrieved party presenting evidence of three things. The Fanesalis were required to: (1) establish the prompt filing of the petition to open; (2) reasonably explain the delay that caused the entry of judgment; and (3) state sufficient facts to establish a cause of action against the defendants. Rose v. Allentown Morning Call, 427 Pa.Super. 84, 86, 628 A.2d 441, 442-43 (1993). Here, the Fanesalis have not even attempted to establish a cause of action. In their petition to strike, they concede that they are financially unable to proceed with the suit. Taking all of their pleadings together, it is clear that they are without a medical expert to support any claim of negligence against the named defendants. The third prong of the tripartite test to permit opening of the non pros, therefore, cannot be satisfied. On this record, Judge Wekselman would have palpably committed an error of law had he granted the relief sought by the Fanesalis.
We conclude that both of the orders here under review were entered in accordance with the discretion vested in the trial court and no abuse of that discretion has occurred. Accordingly, we will affirm the order that dismissed the petition to strike judgment of non pros.
Order AFFIRMED.
BROSKY, J. files a dissenting opinion.